El Juez Presidente Se. del Tobo,
emitió la opinión del tribunal.
Se trata de un injunction preliminar. Entablada demanda por la Loíza Sugar Company contra Luis Hernaiz y José Albandoz sobre acción confesoria de servidumbre, la deman-dante solicitó de la corte que expidiera una orden prohL bienclo a los demandados que impidieran a la demandante usar *904el ferrocarril que para la conducción de cañas dulces tenía la demandante construido sobre tierras de los demandados. La corte puso en entredicho a las partes y fijó un día para oirlas. Entre tanto el demandado Albandoz presentó una moción solicitando que la petición fuera desestimada. La corte declaró la moción sin lugar y después de haber oído a las partes y por el mérito de la prueba practicada, de-cretó el injunction preliminar solicitado, • fijando la fianza que debía prestar la demandante.
No conforme el demandado Albandoz apeló para ante este tribunal señalando en su alegato la comisión de siete errores.
Argumentando el primer error sostiene el apelante que la petición de injunction debió ser desestimada (a), por no estar debidamente jurada y (b), por falta de hechos sufi-cientes para determinar el derecho de la peticionaria al re-medio solicitado.
En lo pertinente el juramento dice:
“Que be leído la precedente solicitud de Injunction y conozco el contenido de la misma,- y que los hechos alegados en los párrafos 1°., 2°., 3°., 5°., y 6o., me constan de propio y personal conocimiento; constándome por información y creencia de personas a quienes creo verídicas, los hechos alegados en el párrafo 4o.”
Alega el apelante que ese juramento .no cumple las exi-gencias del artículo 118 del Código de Enjuiciamiento Civil, porque el que jura no afirma que es cierto lo alegado. Y alega a su vez la apelada' que aunque el juramento no usa las palabras de la ley, cumple con lo exigido por ella. Y tiene razón a nuestro juicio, porque habiendo afirmado el que jura que le constan los hechos, tal afirmación en-vuelve la de la certeza requerida por la ley. Constar, pro-cede de la palabra latina constare que se compone de cum, con, y stare, estar en pie, y significa según los diccionarios, ser cierta y manifiesta una cosa. No obstante la conclusión a que hemos llegado, deseamos expresar que la, mejor prác-*905tica es seguir las palabras de la ley, en evitación de demo-ras y dificultades.
La falta de liecbos según el apelante consiste en que en la petición no se alega que la peticionaria carezca de un re-medio adecuado en ley y en que no resulta daño irreparable de los lieclios expuestos.
En la solicitud de injunction se alegó, en resumen, que la demandante es dueña de una Central y de un sistema de ferrocarriles para la conducción de cañas a la Central; que los demandados son dueños de cierta finca que se describe sobre la cual pasa el ferrocarril de la demandante desde 1893 a virtud de un contrato debidamente celebrado con los anteriores arrendatarios y ratificado por los actuales due-ños de la indicada finca, y que en cierta fecha uno de los demandados se opuso al funcionamiento del ferrocarril, opo-sición que impedía a la demandante el transporte aproxi-madamente dQ mil quinientas toneladas de caña pendiente de ser molidas, y que la conducción de dichas cañas “por cualquiera otra vía distinta de aquella, sólo podía efectuarse determinando considerables aumentos en el costo de arras-tres, notables demoras, de tiempo y gravosas pérdidas y desmerecimientos en el número y condición de dichas ca-ñas, todas cuyas circunstancias determinarán necesaria-mente daños de consideración para vuestra peticionaria, cuya cuantía compensatoria se hace' a éste muy difícil pre-cisar, en el caso de que aquella proporcionase un remedio ade-cuado.”
No es necesario que se alegue cpn 'las exactas palabras “que se carece de un remedio adecuado en ley” para que se pueda solicitar un injunction, si de los hechos expuestos en la solicitud puede llegarse a esa conclusión. Y a nues-tro juicio ese es aquí el Caso, tratándose, como se trata, es-pecialmente de un injunction solicitado dentro de un pleito y siendo aparente que la continuación del acto que se trata de impedir habría de causar perjuicios de consideración, *906irreparables dentro del concepto qne esta palabra tiene en la jurisprudencia, durante la sustanciación del litigio.
“La palabra ‘irreparable’ ha adquirido en la ley sobre injunction una significación que tal vez no está en completa armonía con su etimología o su significado literal. ' Hay daños incapaces de ser reparados que una corte de equidad no considera como irrepara-bles. Y por otra parte existen daños que pueden repararse, que se considerarán, sin embargo, como irreparables si la persona que los causa o amenaza causarlos es insolvente o no puede responder por .daños y perjuicios. Según se usa generalmente la palabra significa aquello que no puede repararse, restablecerse o recompen-sarse de modo adecuado con dinero, o cuando la compensación n© puede estimarse con seguridad.” 14 R. C. L. 346.
“Cuando se habla de un daño irreparable no quiere decirse que el mismo esté fuera de la posibilidad de ser reparado o de ser compensado en una acción de daños y perjuicios, sino que ha de ser de tan constante y frecuente repetición que no pueda obte-nerse ningún remedio adecuado o razonable para el mismo en una corte que administra justicia de acuerdo con la ley.” 6 Encyc. of U. S. Sup. Ct. Rep. 1041-3.
Los otros errores se refieren a la práctica y a la apre-ciación ele las pruebas. Para exponerlos con claridad y dis-cutirlos, necesitaríamos alargar innecesariamente esta opi-nión. Sólo hay entre ellos una cuestión digna de estudio en verdad y es la de la duración de la sociedad Hernáiz y Cía. con la que se Celebró o la que ratificó el contrato sobre el paso del ferrocarril, pero como resolverla sería quizá pre-juzgar la decisión definitiva del pleito sobre servidumbre, nos abstenemos de ello. Un estudio de la totalidad del asunto nos lleva a concluir que la corte de distrito no abusó de su poder discrecional y sabido es que la concesión de un injunction temporal descansa en la discreción de la corte, que debe' ejercitarse en favor de la parte que pueda resul-tar más pei-judicada. Morfi v. Fajardo Development Co., 17 D. P. P. 798. No bay duda alguna de que la parte más perjudicada aquí era la demandante que de súbito, cuando estaba pagando el precio estipulado para ello, se ve impe-*907elida de funcionar su. ferrocarril como venía haciéndolo por años, en el período de zafra, para conducir cañas pendien-tes de molienda. Si finalmente se resolviera que la deman-dante no tenía razón, su fianza responderá de los perjui-cios que puedan haber recibido los demandados.
Parece conveniente agregar que el demandado Iíernáiz nada gestionó en el pleito ni apeló de la orden de injunction y que el otro demandado apelante insiste, en la discusión de alguno de los errores que señala, en demostrar que no debió expedirse el mandamiento porque no se probó que él se opusiera al funcionamiento del ferrocarril.
A virtud de todo lo expuesto, debe confirmarse la orden recurrida.

Confirmada la orden recurrida.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.